871 So. 2d 1035 (2004)
Jodhi VALLIAPPAN, Appellant,
v.
Victor Vicente CRUZ, Off-Shore Aviation, Inc., and Santhy Valliappan, Appellees.
No. 4D03-2283.
District Court of Appeal of Florida, Fourth District.
May 5, 2004.
*1036 Jason A. Dvoracek of Koppen, Watkins, Partners & Associates, Delray Beach, for appellant.
Todd S. Payne and Eric T. Salpeter of Zebersky & Payne, LLP, Hollywood, for Appellee-Victor Vincente Cruz.
PER CURIAM.
We reverse an order denying Jodhi Valliappan's motion to set aside a default judgment. There is no proof in the record that Cruz served Valliappan with process by registered or certified mail, as required by the substituted service provisions of section 48.161, Florida Statutes. Section 48.161 allows substituted service in this matter upon a non-resident or a person concealing his whereabouts, provided the plaintiff sends notice of service and a copy of the process by registered or certified mail to the defendant, files the return receipt, and files an affidavit stating compliance. § 48.161, Fla. Stat. (2003).
The record reflects that, after serving the Secretary of State, Cruz failed to mail Valliappan a copy of the complaint and summons by registered or certified mail. Because due process requires strict compliance with the statutory requirements, we remand for further proceedings. See Monaco v. Nealon, 810 So. 2d 1084, 1085 (Fla. 4th DCA 2002); see also Wyatt v. Haese, 649 So. 2d 905, 906 (Fla. 4th DCA 1995).
All other issues raised are moot.
STONE, KLEIN and TAYLOR, JJ., concur.